DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 6/17/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Van der Mee”, for the following reasons:
Van der Mee does not suggest alone, or in combination, the claimed polycarbonate composition. Specifically, Van der Mee specifically requires a polydialkylsiloxane and excludes polyphenylmethylsiloxane and polysiloxanes containing phenyl siloxane units ([0023] Van der Mee). Therefore, a composition comprising a polydiphenylsiloxane or a poly(alkylphenyl siloxane) would destroy the intended purpose of Van der Mee smoke reduction as taught in [0023]. Examples 22-29 demonstrate the use of PMPS oil which were shown to increase smoke density. Given that the intended purpose of Van der Mee is directed to lower the smoke density, the rejection has been withdrawn. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 







Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1768